Title: Treasury Department Circular to the Collectors of the Customs, 23 September 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentSeptember 23d 1790.
Sir,
Some very important objects in the business of the next sessions of the Legislature will render the early transmission of the several quarterly returns and accounts that will be due the 30th. instant indispensibly necessary. The early receipt of these papers is not only requisite for some extraordinary purposes of this Department, but information drawn from them will be particularly desired by several members of the Legislature.
From the Omission of returns from some of the Custom Houses, when no imports or exports have taken place, and no impost or tonnage have accrued; I find it necessary to request, that all the returns may be regularly made at the periods fixed for them respectively.
If no business of the kind intended to be stated in any one of them should have been done, it is nevertheless absolutely necessary that a return be made for the purpose of being filed in this office. Without the regular receipt of these papers, periodically made up, no reliance can be placed on statements of this office, relating to the business of the Custom House; and they should be made agreeably to the forms transmitted by the Comptroller, including the value of exports, which has been in some instances omitted.
For the convenience of filing separately, I request that the copies of endorsements of Registers and the returns of seizures be made in future on pieces of paper separate from your letters & unconnected with any other matter. I also wish that your papers may be folded of the breadth of the inner sheet of this letter, in its folded state, and that they may be indorsed by you according to their Contents, before transmission to me.
Relying on particular attention to the several points noticed in this letter, I am   with respect,   Sir Your Obedt. Servt.
A Hamilton

P.S. The remarks made upon your accounts similar to those in your past letters to me, are hereafter to be made in the column of remarks in the accounts themselves, or at the foot of the papers, as they must go to the Auditor and Comptroller.
